Citation Nr: 0504687	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-25 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, claimed as brain trauma. 

2.  Entitlement to an effective date earlier than March 22, 
2002, for the award of a 70 percent disability evaluation for 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran and his wife



INTRODUCTION

The veteran served on active duty from June 1974 to September 
1976.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the VA 
Regional Office (RO) in Winston-Salem, North Carolina.  By a 
rating action of July 2002, the RO increased the evaluation 
for the veteran's bipolar disorder from 30 percent to 70 
percent, effective April 12, 2002; that rating action also 
denied service connection for residuals of a brain injury due 
to trauma.  Subsequently, by a rating action dated in October 
2002, the RO granted the veteran's claim for a total 
disability evaluation based on individual unemployability, 
effective April 12, 2002.  In June 2003, the RO assigned an 
effective date of March 22, 2002 for the award of a 70 
percent rating for a bipolar disorder and for the award of a 
total rating.  The veteran perfected a timely appeal of the 
effective dates assigned, as well as the denial of service 
connection for residuals of a brain injury, claimed as brain 
trauma.  

The veteran testified at hearings in December 2001 before RO 
personnel and in November 2004 before the undersigned 
Veterans Law Judge (VLJ), sitting at the RO.  Transcripts of 
both hearings are of record.

At the November 2004 hearing, the veteran withdrew his appeal 
of the issue of entitlement to an earlier effective date for 
a total disability rating based on unemployability.  
Accordingly, the Board finds that such issue is no longer 
within its jurisdiction.

The issue of entitlement to service connection for residuals 
of a head injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The veteran 
submitted additional medical evidence concerning his claim 
for service connection for residuals of a head injury to the 
Board in January 2005.  Since this matter is being remanded, 
the RO will have the opportunity to consider this new 
evidence. 


FINDINGS OF FACT

1.  The RO received the veteran's original claim for service 
connection for a nervous disorder on October 8, 1976.  

2.  By a rating action in May 1977, the RO granted service 
connection for anxiety state, and assigned a 10 percent 
rating, effective October 1, 1976; that decision was not 
appealed.  

3.  A rating decision of February 17, 1994, confirmed the 10 
percent rating assigned for the veteran's service-connected 
anxiety neurosis.  The veteran was notified of that 
determination and of his appellate rights by VA letter dated 
March 4, 1994, but he did not initiate an appeal.  

4.  The next communication requesting an increased rating for 
the service-connected anxiety disorder, VA Form 21-4138, was 
received at the RO on May 2, 2000.  

5.  By rating decision of August 2001, the RO confirmed the 
10 percent disability rating assigned for anxiety neurosis; 
the veteran appealed that determination.  

4.  By a rating action in January 2002, the RO 
recharacterized the nervous disorder as a bipolar disorder, 
and increased the evaluation from 10 percent to 30 percent, 
effective May 2, 2000.  

5.  A VA treatment report, dated in November 2000, noted 
nightmares involving a parachute jump in service, difficulty 
sleeping, pressured speech, increased tension at work, and 
increased stress associated with his son; his disability was 
described as moderate, and he was given a Global Assessment 
of Functioning score (GAF) score of 50.  

6.  The competent and probative evidence establishes that, 
for the period from May 2, 2000 to March 22, 2002, the 
veteran's bipolar disorder was productive of considerable 
social and industrial impairment.  

7.  A private medical statement noted that on March 22, 2002, 
the veteran was examined and it was determined that he should 
not return to work until a follow-up evaluation was 
completed.

8.  In June 2002 the veteran was examined and reported to 
have bipolar disorder, with a GAF score of 40, reflecting 
serious impairment in areas such as interpersonal relations, 
inability to hold a job, and emotionally labile.  


CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in the veteran's 
favor, the criteria for a 50 percent rating, but no more, for 
bipolar disorder are met as of May 2, 2000.  38 U.S.C.A. 
§§ 1155, 5103A, 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  

2.  The criteria for a rating in excess of 50 percent for 
bipolar disorder are not met prior to March 22, 2002.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  In addition, VA promulgated regulations to 
implement the provisions of the law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

VA has met all notice and duty to assist obligations to the 
veteran under the VCAA.  In essence, the veteran in this case 
has been notified as to the laws and regulations governing 
effective dates.  He has, by information letters, a rating 
action, an August 2003 statement of the case, and in 
supplemental statements of the case (SSOCs) issued in 
December 2003 and March 2004, been advised of the evidence 
considered in connection with his earlier effective date 
appeal, and the evidence potentially probative of the claim.  
Moreover, the veteran and his spouse provided testimony and 
the veteran and his representative have provided arguments in 
support of his appeal, thus curing (or rendering harmless) 
any previous omissions.  In light of the above, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review of his earlier effective date 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

Factual Background.  The evidence of record reflects that the 
veteran's claim for service connection for a psychiatric 
disorder was received in October 1976.  In connection with 
that claim, the RO reviewed the veteran's service medical 
records, which included a Medical Board Evaluation, dated in 
June 1976, reflecting a diagnosis of reactive depression 
resulting from a number of accidents in which the veteran 
sustained back and lower extremity pain.  A Report of a 
Physical Evaluation Board proceeding, conducted in September 
1976, reflects a diagnosis of depressive neurosis; this 
report also shows that it was determined that the veteran was 
unfit for service, and it was recommended that he be 
discharged from service.  On the occasion of his initial VA 
examination in April 1977, the veteran complained of a 
problem sleeping at night; he also complained of nervousness, 
fidgety, and headaches.  The diagnosis was anxiety state, 
mild.  

Based upon the above clinical findings, a rating action of 
May 1977 granted service connection for anxiety state; a 10 
percent disability rating was assigned, effective October 1, 
1977.

Medical evidence of record, VA as well as private treatment 
reports, dated from 1978 through 1986, show that the veteran 
received clinical evaluation and treatment for symptoms 
associated with his psychiatric disorder, including 
nervousness, irritability, depression, difficulty controlling 
his temper, tension, itching, and difficulty sleeping.  A VA 
examination in April 1978 reported a diagnosis of anxiety 
reaction, mild to moderate.  A VA examination report, dated 
in February 1979, noted a diagnosis of anxiety neurosis, 
moderate.  In August 1980, his disability was reported to be 
moderate to marked; and, in January 1986, a VA examination 
reported a diagnosis of generalized anxiety disorder with 
depression.  

Private treatment records, dated from June 1989 through March 
1990, reflect clinical and hospital evaluations pursuant to 
court orders, while the veteran was awaiting trial on a 
murder charge.  When seen in late June 1989, he was described 
as upset, agitated, and verbalizing paranoid ideations.  His 
speech was pressured, but no report of suicidal ideations.  
No pertinent diagnosis was reported.  A psychological 
evaluation was conducted in September 1989, in order to 
evaluate the veteran's capacity to stand trial.  No pertinent 
diagnosis was reported; however, it was determined that he 
was capable to proceed to trial.  He was readmitted to a 
hospital in March 1990 for further evaluation of his capacity 
to proceed with trial.  Following an evaluation, the veteran 
was diagnosed with bipolar disorder; adjustment disorder with 
mixed emotional features.  It was again determined that he 
was capable to proceeding to trial.  

Received in June 1992 was a claim for an increased rating for 
bipolar disorder.  Submitted in support of his claim was a 
private neuropsychological assessment, conducted in January 
1991, which noted that behavioral observations as well as 
clinical impressions at the time of the veteran's assessment 
were consistent with previous psychiatric reports.  The 
examiner noted findings of pressured speech, mild paranoia, 
disorganized thought processes, and a tendency for tangential 
thinking, all of which he stated were consistent with the 
diagnosis of an affective disorder.  

Of record are outpatient treatment reports from Central 
Prison, dated from February 1993 to November 1993, showing 
treatment for several disabilities.  These records do not 
reflect any complaints or treatment for a psychiatric 
disorder during that period.  

By a rating action in February 1994, the RO denied the 
veteran's claim for a rating in excess of 10 percent for 
anxiety neurosis.  The veteran was notified of that 
determination and of his appellate rights by VA letter dated 
March 4, 1994, but he did not initiate an appeal.  

The veteran's current claim for an increased rating for his 
anxiety disorder was received at the RO on May 2, 2000.  
Submitted in support of his claim were reports of several 
private psychological evaluations, conducted from November 
1988 through January 1991.  Following an evaluation in 
November 1988, the examiner noted that the findings suggested 
the diagnoses of major depression, recurrent, with psychotic 
features; rule out bipolar disorder, mixed with psychotic 
features; and mixed personality disorder with paranoid, 
schizoid, and borderline features.  Results of the January 
1991 evaluation were reported above.  Also submitted in 
support of the claim were VA progress notes, dated from May 
2000 to July 2000, showing treatment for unrelated skin and 
ear conditions.  

Received in May 2001 were VA outpatient treatment reports, 
dated from August 2000 to May 2001, which show that the 
veteran received ongoing clinical evaluation for his 
disabilities.  During a clinical evaluation in November 2000, 
the veteran complained of difficulty sleeping as a result of 
nightmares, involving his parachute jumps and near death 
incidents in service.  The veteran reported a significant 
amount of stress associated with his son.  He stated that he 
currently worked at a Pep Boys Auto Shop.  Following an 
evaluation, the veteran was diagnosed with bipolar disorder, 
hypomania, mild episode; the level of impairment was reported 
as moderate.  A global assessment of functioning score (GAF) 
score of 50 was assigned.  A similar finding was reported in 
December 2000.  In January 2001, the veteran wanted to 
discuss vivid dreams he was having about UFO's.  The veteran 
indicated that he spent 2 years in solitary confinement 
during his years in prison; during that time, he recalled 
having "out of body experiences."  The assessment was 
bipolar disorder, with hypomania, mild episode; he was 
assigned a GAF of 50.  In February 2001, the veteran called 
the psychiatric clinic to state that he had recently left his 
previous line of employment voluntarily.  He denied any 
violent or impulsive incidents at work that led to his 
departure.  

The veteran was afforded a VA examination in July 2001, at 
which time it was noted that he spoke in a very rapid manner 
and jumped from topic to topic, but stated that he had been 
having troubles ever since he was in the military 25 years 
ago.  The veteran reported spending 11 years in prison; he 
was released in 1999; he has had episodes of anger, 
irritability, depression, and hyper.  The veteran reported 
poor concentration and appetite.  He stated that he felt 
discouraged, and had periods of depression that lasted two or 
three days.  He has never been suicidal.  The veteran 
indicated that when he is high, he complains a lot, is 
irritable, and he talks too fast.  It was noted that the 
veteran was presently working for the City of Raleigh on a 
full time basis.  The veteran lived with his wife, and 
reported that he does some chores around the house.  He 
reported not having any friends.  

On mental status examination, he was alert and cooperative.  
He had rapid pressured speech, and was very circumstantial.  
There were no loosened associations.  He did not have actual 
flight of ideas.  His mood was somewhat tense.  His affect 
was appropriate.  He denied hallucinations, delusions, 
suspiciousness, or ideas of reference.  There were no 
homicidal or suicidal ideations.  He was oriented times 
three.  His memory, both remote and recent was good.  Insight 
and judgment appear to be adequate as is intellectual 
capacity.  The pertinent diagnosis was bipolar disorder, NOS; 
a GAF score of 55 was given.  The examiner explained that the 
veteran was working full time, had a good relationship with 
his wife, had few friends, was anxious, and had a labile 
mood; he seemed to be well maintained on his medications.  
His prognosis was guarded.  

VA outpatient treatment reports, dated from May 2001 through 
July 2001, reflect ongoing clinical evaluation for the 
veteran's disabilities, including his bipolar disorder.  

At his personal hearing in December 2001, the veteran denied 
using either alcohol or drugs because he cannot afford them, 
and because using drugs would cause complications in his 
condition.  The veteran explained that because of his 
condition, he tends to get real hyper; as a result, he is 
difficult to get along with.  On the other hand, he noted 
that he could get very depressed.  The veteran indicated that 
he was taking Gabapentin, which a resident psychiatrist 
prescribed for his back pain and his bipolar disorder.  The 
veteran indicated that he also takes Benadryl to help him 
sleep.  The veteran indicated that he has no close 
relationships with anyone other than his wife, as a result of 
his mood swings.  The veteran stated that people don't 
understand manic depression; they wouldn't understand when 
he's hyper, they would assume that he is hollering at them or 
arguing.  The veteran testified that he had difficulty with 
concentration; as a result, his wife handles the checkbook.  
He also reported having some problems at work because of his 
tendency to overstate problems and talk too much about them.  
The veteran's wife testified that when he takes all of the 
medication prescribed for his back and nervous condition, he 
cannot function and has to sleep.  

By a rating action in January 2002, the RO increased the 
evaluation for the veteran's bipolar disorder from 10 percent 
to 30 percent, effective May 2, 2000.  

Of record is a lay statement from the veteran's supervisor, 
dated in February 2002, indicating that his back disorder 
made it difficulty for him to lift certain objects; and he 
takes off 2 to 4 days a month because of back pain.  The 
supervisor also noted that, at times, he appears to be very 
hyper, and he has no choice but to send the veteran home.  He 
observed that he had to resolve several conflicts between the 
veteran and other coworkers, because he wants things his way 
or no way at all.  He noted that the veteran was also 
forgetful.  He stated that, in his opinion, the veteran's 
condition was getting worse; and, he may have to let him go.  

Received in April 2002 were VA outpatient treatment reports, 
dated from July 2001 to March 2002, reflecting ongoing 
clinical evaluation for several disabilities, including his 
bipolar disorder.  On March 22, 2002, the veteran was seen 
with complaints of anxiety over a present problem at work.  
It was noted that the veteran has been very agitated about 
the situation and stated that if he were to go back to work, 
and someone were to lay a hand on him, he would physically 
hurt the person.  It was noted that the veteran continued to 
have bouts of depressive symptoms lasting about 2 days at a 
time, and hypomanic symptoms lasting about 2 days at a time.  
On examination, he had excessive eye contact, but was 
respectful and non-threatening.  Mood was "ok", but hyper.  
Movements revealed some excess psychomotor 2/2 agitation.  
The diagnostic impression was bipolar disorder, hypomania, 
mild episode, with a GAF score of 50; moderate occupational 
difficulties.  

Also received in April 2002 was a copy of a performance 
evaluation, covering the period from March 21, 2002 to April 
4, 2002, wherein the veteran was advised that his work 
performance, attitude, attendance, and being on time must 
improve.  Also received was a copy of a written warning, 
dated March 21, 2002, referring to the above evaluation; it 
was indicated that the veteran got upset and tore it to 
pieces.  

A statement from a resident in psychiatry reflects that he 
examined the veteran on March 22, 2002, for the purpose of 
mental health evaluation; and, it was his opinion, that the 
veteran should not return to work for three days, while he 
completes the follow-up evaluations.  In a medical statement, 
dated March 25, 2002, a VA examiner noted he examined the 
veteran on the day in question, and that medication changes 
were necessary that could interfere with his performance at 
work.  It was noted that the veteran would be reassessed on 
April 8, 2002.  On April 8, 2002, the VA examiner noted that 
the veteran would continue to need follow up evaluations, and 
reevaluations on a regular basis.  

Also of record is a certification of health care provider 
from the U. S. Department of Labor, dated in May 2002, 
wherein an examiner explained that the veteran suffered from 
bipolar disorder, manifested by recurring episodes of 
elevated energy, irritability and impulsive activity, making 
him potentially dangerous or harmful to himself or others.  
The examiner opined that the veteran was unable to perform 
the required duties required in his job.  

On VA examination in June 2002, it was noted that the veteran 
was not working.  He was not close to his family.  His 
physical health is fair.  He has limited social relationships 
and not a lot of recreational and leisure pursuits.  On 
mental status examination, he was alert and cooperative.  He 
was casually dressed, and volunteered a great deal of 
information.  There were no loosened associations or flight 
of ideas.  There was marked pressure of speech.  His mood is 
quite tense and a bit elevated.  His affect was appropriate.  
He has not nightmares, flashbacks or intrusive thoughts.  He 
has no homicidal or suicidal ideations.  There were no 
delusions, hallucinations, and ideas of reference or 
suspiciousness.  He was fully oriented.  His memory, both 
remote and recent was good.  Insight and judgment appeared to 
be adequate as was his intellectual capacity.  The pertinent 
diagnosis was bipolar disorder, NOS; stressors were noted as 
his inability to work and social impairment.  The veteran was 
assigned a GAF score of 40 with serious impairment in areas 
such as interpersonal relations, no longer can hold a job, 
and emotionally labile.  

At his personal hearing in November 2004, the veteran 
reported he was treated for bipolar disorder during his 
entire period of incarceration.  The veteran indicated that, 
prior to his trial and incarceration, he worked for the U. S. 
Postal Service.  The veteran maintained that he had major 
difficulties, but he didn't realize that they were coming 
from his bipolar disorder; he had mood swings, irritability, 
difficulty sleeping, and problem getting along with his 
supervisor.  The veteran noted he was released from prison in 
2000; thereafter, he worked for Pep Boys for approximately 
one year.  The veteran indicated that he was also going to 
school, and he started having problems with sleep and 
irritability and getting into arguments at work.  The veteran 
indicated that he ended up resigning from Pep Boys and going 
to school full time; thereafter, he obtained employment with 
the City of Raleigh where he worked for approximately 2 
years.  The veteran contended that he filed a claim for an 
increased rating while in prison in 1988, shortly after 
losing his job with the Post Office.  

Legal Criteria.  The veteran contends that he is entitled to 
an effective date prior to March 22, 2002, for the grant of 
entitlement to a 70 percent rating for bipolar disorder.  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2004).  However, in cases involving a 
claim for an increased evaluation, the effective date may be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date, otherwise, the date 
of receipt of the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); See Quarles v. Derwinski, 3 Vet. App. 
129, 134-135 (1992).

The applicable statutory and regulatory provisions require 
that the Board look to all communications in the file that 
may be interpreted as applications or claims, formal or 
informal, for increased benefits.  Then, the Board must 
examine all other evidence of record to determine the 
"earliest date of which," within the year prior to the claim, 
the increase in disability was ascertainable.  Servello v. 
Derwinski, 3 Vet. App. 196 (1992); Hazan v. Gober, 10 Vet. 
App. 511 (1997).  

The veteran's disability has been rated under Diagnostic Code 
9432, which is the code applicable for bipolar disorder.  
Diagnostic Code 9432 provides that bipolar disorder is to be 
rated based on the regulations set forth in 38 C.F.R. § 4.126 
and § 4.130, the General Rating Formula for Mental Disorders.  
The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as "depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is provided for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130 (2004).  

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health- illness.  " 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH 
ED, American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2004).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).  

Analysis.  In March 1994 the RO notified the veteran that his 
claim for a rating in excess of 10 percent for his 
psychiatric disorder had been denied.  This decision was not 
appealed and became final.  The Board has looked to all 
documents added to the file after this final decision and has 
been unable to identify any communication or other document 
that may be interpreted as a claim for increased benefits 
prior to the claim that was received on May 2, 2000.  

The Board must next examine all evidence of record to 
determine the earliest date that an increase in disability is 
ascertainable.  After evaluating the entire record, the Board 
concludes that the symptomatology caused by the veteran's 
bipolar disorder more nearly approximates the criteria for a 
50 percent evaluation under D.C. 9432.  When seen in November 
2000, the veteran reported problems with nightmares, 
difficulty sleeping, increased stress, and some problems at 
work.  It was noted that the veteran had pressured speech and 
an elevated mood.  His GAF score was reflected as 50, which 
is bordering on moderate to severe.  Subsequently, on VA 
examination in July 2001, the veteran was assigned a GAF 
score of 55; it was noted that he was working full time, had 
a good relationship with his wife, but he had few friends, 
was anxious, and he had a labile mood; some social isolation 
was reported.  A GAF of 51 to 60 reflects moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning, such as conflicts with peers or co-workers.  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (4th ed. 1994) (DSM-IV) adopted 
by the VA at 38 C.F.R. §§ 4.125, 4.130.  In addition, on 
clinical evaluations during the above period, the veteran was 
found to have recurrent nightmares, depression, anxiety, 
tension, pressured speech, dissatisfaction with work, and 
mood swings.  Based on these findings, the Board concludes 
that a 50 percent rating is warranted.  The Board has 
examined all the evidence of record to determine whether 
there is evidence that this increase in disability was 
ascertainable within the year prior to the date of receipt of 
the veteran's claim for an increase.  There is no evidence 
upon which to base such a finding.  Accordingly, the Board 
finds that the 50 percent rating is warranted from May 2, 
2000, but no earlier.

A rating beyond 50 percent is not for assignment for any time 
prior to March 22, 2002.  At no time has the veteran been 
shown to suffer from symptoms, which would support a rating 
beyond 50 percent during that time.  That is, he has not 
shown occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or an inability to establish 
and maintain effective relationships.  

The March 2002 performance appraisal clearly reflected that 
the veteran's bipolar disorder was affecting his employment.  
This fact was supported by the March and April 2002 medical 
statements, indicating that the veteran was required to 
receive follow up treatment and reevaluations for his 
psychiatric disorder prior to returning to work.  And, 
finally, the veteran was dismissed from his job as a result 
of behavior attributed to his bipolar disorder.  
Significantly, during a clinical visit on March 22, 2002, the 
veteran reported poor sleep racing thoughts, rapid and 
pressured speech, and high distractibility during "manic" 
episodes.  At that time, the examining physician noted that 
the veteran was anxious about current work situation and 
would benefit from mental health follow-up and anti-anxiety 
mediation.  Additionally, the June 2002 VA examination 
assigned a GAF score of 40 with serious impairment in areas 
such as interpersonal relations, no longer can hold a job, 
and emotionally labile.  At that point, the veteran's bipolar 
disorder was shown to have caused significant distress and 
impairment in social and occupational functioning.  A 
worsening of his bipolar disorder, to the extent that they 
met the criteria for a 70 percent disability evaluation, was 
not shown in the medical records until the March 22, 2002 
medical statement expressing the need for psychiatric 
evaluation due to work problems.  The medical evidence 
supports the fact that, prior to the March 22, 2002 medical 
statement, the veteran's symptomatology more nearly 
approximated the criteria for a 50 percent disability 
evaluation.  Thus, entitlement to a 70 percent disability 
evaluation arose as of March 22, 2002, and not earlier.  

Consequently, while the veteran is entitlement to a 50 
percent disability rating from May 2, 2000, the date of his 
claim for an increased rating, he is not entitled to an 
effective date prior to March 22, 2002, for the award of a 70 
percent evaluation for his bipolar disorder.  See 38 C.F.R. 
§ 3.400.  


ORDER

Effective from May 2, 2000, to March 22, 2002, a 50 percent 
disability rating for bipolar disorder is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.  

An effective date prior to March 22, 2002, for the assignment 
of a 70 percent disability rating for bipolar disorder, is 
denied.  


REMAND

A review of the veteran's medical records reveals that a 
physical evaluation Board proceeding, dated in September 
1976, indicate that the veteran sustained injuries when he 
was hit by a bus on February 2, 1975; his injuries were 
subsequently aggravated by parachute jump injuries on 
December 2, 1975, and February 6, 1976.  No head trauma or 
injuries were reported at that time.  The service medical 
records show that the veteran was seen in June 1975 with 
complaints of headaches, but no diagnosis was given.  

A private treatment report, dated in May 1976, noted that the 
veteran was seen for orthopedic evaluation.  However, he 
reported that he sustained injuries during as a result of a 
motor vehicle accident on February 2, 1975.  No pertinent 
diagnosis was reported.  On his initial VA examination in 
April 1977, the veteran complained of headaches; however, no 
pertinent diagnosis was reported regarding head or brain 
trauma.  The diagnosis was anxiety state, mild.  

A report of a psychological testing conducted by Dr. Thomas 
V. Ryan in January 1991 noted that, neuopsychologically, the 
veteran presented a pattern of test performance that 
suggested mild to moderate right hemisphere cerebral 
dysfunction.  The examiner stated that although the etiology 
of the veteran's right hemisphere dysfunction remained 
unclear, it was possible that a structural neural lesion 
existed.  

The record indicates that the veteran underwent a magnetic 
resonance imaging (MRI) of the brain in September 2000, which 
revealed a small arachnoid cyst anterior to the left temporal 
lobe.  In a medical statement dated in November 2000, Dr. 
Thomas V. Ryan noted that the space occupying the lesion 
resulted in the pattern of neuropsychologic test performance 
which, according to his 1991 report, suggested mild to 
moderate cerebral dysfunction.  

During a clinical visit in March 2002, the veteran reported 
suffering a head injury in 1975 while parachuting in the 
military; he lost consciousness at the time.  The diagnostic 
impression included a history of head injury.

A VA progress note, dated November 29, 2004, reflects that 
following a mental status examination, the assessment 
included cognitive disorder due to head injury.

VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The veteran was involved in 
3 separate accidents in service.  He has reported continuing 
complaints of headaches, and the November 2004 VA progress 
suggests a possible connection between an in-service accident 
and a current brain dysfunction.  In view of this evidence, a 
VA examination is "necessary" under 38 U.S.C.A. § 5103A(d) to 
determine whether the veteran has residuals of a head injury 
that were incurred in or aggravated by service.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should ask the veteran to 
identify all health care providers who 
have seen him for complaints referable to 
residuals of a head injury.  The RO 
should obtain records from all identified 
sources. 

2.  Then, the RO should afford the 
veteran an examination by an appropriate 
specialist to address the nature, extent, 
and etiology of any current residuals of 
a head injury.  The claims folder must be 
made available to the examiner for review 
in connection with the examination.  All 
indicated test and studies, deemed 
necessary, should be conducted, and 
clinical findings should be reported in 
detail.  The examiner should render an 
opinion as to whether it is at least as 
likely as not that the veteran currently 
suffers from any residual disability from 
a head injury, as a result of the 
February 2, 1975, bus accident, or the 
parachute jumps in December 1975 and 
February 1976. 

3.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for residuals of a 
head injury.  The RO should consider all 
of the evidence of record, to include the 
evidence submitted directly to the Board 
in January 2005.  If any determination is 
adverse to the veteran, the RO should 
issue a Supplemental Statement of the 
Case (SSOC).  The veteran and his 
representative should be provided an 
appropriate opportunity to respond 
thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for the purpose of appellate 
disposition, if indicated.  The purposes of this REMAND are 
to further develop the record and to accord the veteran due 
process of law.  By this REMAND, the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


